In language as clear and explicit as thought can express it, Art. XII, § 22, of our state constitution specifically prohibits not only monopolies, but also the making of any contract by any incorporated company, copartnership, or association of persons with any other incorporated company, foreign or domestic, or with any copartnership, or association of persons, or in any manner whatever, for the purpose of fixing the price of any product or *Page 392 commodity. It is only by the judicial invention of such artificial formulae as "vertical arrangements" and "horizontal arrangements" that the plain provisions of the constitution are circumvented. Whether these lines of "arrangement" move vertically, horizontally, or diagonally, and whether they be straight or circuitous, they all run counter to the inhibition of the constitution.
If the framers of that document understood the meaning of the somewhat nebulous term "monopoly" — and I am satisfied that they did — they certainly understood the meaning and implications of the more luminous phrase "fixing the price." They not only put a positive restriction upon both, but also commanded the legislature to enact laws for the enforcement of the constitutional section by adequate penalties and forefeiture of franchises of the offending parties. The legislature has by this act metamorphosed the constitution into a document which now permits what it plainly intended to prevent.
I dissent.
ROBINSON, C.J., concurs with STEINERT, J. *Page 393